DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida 20070264123.
	Yoshida discloses:
 	17. A method of manufacturing a fan module for a vehicle (for a vehicle is intended use, not structure, see MPEP 2114 II wherein the fans of Yoshida are capable of being used for a given purpose for a vehicle), the fan module comprising: a first fan 3; a first motor 32 configured to drive the first fan to rotate about a fan rotational axis in a first direction; a first shroud 33 that supports the first motor relative to the first fan via a first motor carrier 3211 that is disposed downstream of the first fan with respect to the direction of air flow through the fan module; a second fan 2, the second fan disposed downstream of the first fan with respect to the direction of airflow through the fan module: a second motor 22 configured to drive the second fan to rotate about a second axis in a second direction, where the second direction is opposed to the first direction and the second axis is approximately common with the fan rotational axis (see counter rotating in the abstract and Fig 3); a second shroud 23 that supports the second motor relative to the second fan via a second motor carrier 2211 that is disposed downstream of the second fan with respect to the direction of air flow through the fan module (see Fig 3); wherein the method comprises assembling a first subassembly that includes the first fan, the first shroud, the first motor carrier and the first motor: assembling a second subassembly that includes the second fan, the second shroud, the second motor carrier and the second motor, and assembling the first sub assembly with the second subassembly to provide a third subassembly in which the second fan is disposed downstream relative to the first fan with respect to a direction of air flow through the first fan (see Figs 1-3 of Yoshida and 0019).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida US 20070264123 in view of Lee US 20120213650 in further view of Fujimoto WO 2015105202 A1.
Yoshida discloses:
 	1. A fan module for an automotive cooling system (for a vehicle is intended use, not structure, see MPEP 2114 II wherein the fans of Yoshida are capable of being used for a given purpose for a vehicle), the fan module comprising: a first fan 3 that is configured to rotate about a fan rotational axis; a second fan 2 that is configured to rotate about a second axis, the second fan disposed downstream of the first fan with respect to the direction of airflow through the fan module (see Fig 3), the second axis being approximately common with the fan rotational axis (see Fig 3); a first motor 32 configured to drive the first fan to rotate about the fan rotational axis in a first direction; a second motor 22 configured to drive the second fan to rotate about the second axis in a second direction, the second direction being opposed to the first direction (see counter rotating in the abstract); a first shroud 33 that supports the first motor, the first shroud 33 comprising a first barrel 331 that surrounds the fan rotational axis, a first motor carrier 3211 that is disposed inwardly with respect to the first barrel, and first ribs 34 that extend between the first barrel and the first motor carrier; and a second shroud 23 that supports the second motor, the second shroud comprising a second barrel 231 that surrounds the fan rotational axis, a second motor carrier 2211 that is disposed inwardly with respect to the second barrel, and second ribs 24 that extend between the second barrel and the second motor carrier, wherein the first motor is supported by the first motor carrier, the second motor is supported by the second motor carrier (see e.g. Fig 3), the first motor carrier is disposed downstream from the first fan with respect to the direction of air flow through the fan module, the second motor carrier is disposed downstream from the second fan with respect to the direction of air flow through the fan module (see Fig 3). 
 	As shown in Fig 9 of Yoshida, Yoshida discloses ribs 34 and 24 have different angles. However, it is unclear if the ribs meet the limitations of vanes and therefore Yoshida does not disclose each first vane has a first nose that faces the direction of air flow through the fan module, and a first tail that is opposed to the first nose, and a first line that extends between the first nose and the first tail is angled at a first angle relative to the fan rotational axis, each second vane has a second nose that, faces the direction of air flow through the fan module, and a second tail that is opposed to the second nose, and a second line that extends between the second nose and the second tail is angled at a second, angle relative to the second axis, and the second angle is different than the first angle.
 	However, Lee discloses the use of vanes 13. Lee discloses a first motor carrier 12 that is disposed inwardly with respect to the first barrel (inside 1a in Fig 2), and a first vane 13 that extends between the first barrel and the first motor carrier 12, the first vane has a first nose (top of 13 in Fig 2) that faces the direction of air flow the fan module, and a first tail that is opposed to the first nose (bottom of 13 in Fig 2), and a first line that extends between the first nose and the first tail (line connecting top and bottom of 13) is angled at a first angle relative to the fan rotational axis (see Fig 2).
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize vanes as taught by Lee for each motor carrier as a replacement for the ribs of Yoshida to gain the benefit of guiding the airflow and supporting the motors.
 	Regarding the limitations “the second angle is different than the first angle”, Yoshida does disclose 34 and 24 having different angles in Fig 9. Lee does not provide any details of the angle of the vanes. 
 	However, in Fig 4b Fujimoto discloses stationary vanes (SW) having different angles after counter rotating blades (W).
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize vanes of different angles as taught by Fujimoto in the system of Iwasaki as modified above to gain the benefit of directing the air from counter rotating impellers in a desired direction.





    PNG
    media_image1.png
    647
    1265
    media_image1.png
    Greyscale

	Regarding claims 2-4, Yoshida as modified above by Fujimoto discloses:
 	2. The cooling system of claim 1, wherein the first angle is aligned with air flow discharged from the first fan (see Fig 4b of Fujimoto).
 	3. The cooling system of claim 1, wherein the first angle is a non-zero angle (see Fig 4b of Fujimoto).
 	4. The cooling system of claim 1, wherein the second angle is approximately zero (see the right SW in Fig 4b which is approximately zero in Fig 4b of Fujimoto).
 	Additionally, the angle of a vane is a result effective variable that determines the deflection angle of the airflow directed thereon. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the vanes of Iwasaki as modified above having the features of the orientation of the vanes as detailed in claims 2-4, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
	Regarding claim 5, Yoshida as modified above does not disclose wherein the second line is parallel to the second axis.
 	The angle of a vane is a result effective variable that determines the deflection angle of the airflow directed thereon. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the vanes of Iwasaki as modified above having the features of the orientation of the vanes as detailed in claims 5, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
 	Regarding claim 16, Yoshida as modified above discloses wherein the first vane comprises opposed first air flow surfaces that extend between the first nose and the first tail, and the distance between the respective first air flow surfaces is small relative to a distance between the first nose and the first tail, and the second vane comprises opposed second air flow surfaces that extend between the second nose and the second tail, and the distance between the respective second air flow surfaces is small relative to a distance between the second nose and second tail (see 13 in Fig 2 of Lee).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida US 20070264123 in view of Lee US 20120213650 in further view of Fujimoto WO 2015105202 A1.
in further view of Iwasaki DE 102007022663 A1.
 	Regarding claim 6, Yoshida as modified above discloses wherein the second shroud is supported on the first shroud (0019 of Yoshida), but does not disclose an air guide that supports the first shroud and is configured to provide an air flow passage between the first fan and a heat exchanger.
 	Iwasaki discloses an air guide (42a of Iwasaki) that supports the first shroud and is configured to provide an air flow passage between the first fan and a heat exchanger (see Fig 1 of Iwasaki). 
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize an air guide assembled to the fan 3 of Yoshida as taught by Iwasaki to gain the benefit of directing airflow into the fan 3 of Yoshida.
	Regarding claim 7, Yoshida as modified above discloses wherein the first shroud is integral with the air guide (see Fig 1 of Iwasaki). Additionally, it has been held that the use of a one piece construction instead of a multi piece construction would be merely a matter of obvious engineering choice (see MPEP 2144.04 V. B.) (see also, In re Larson, 144 USPQ 347 (CCPA 1954)).

Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki DE 102007022663 A1 in view of Lee US 20120213650 in further view of Yoshida US 20070264123 in further view of Fujimoto WO 2015105202 A1.
 	Iwasaki discloses:
 	9. An automotive cooling system comprising a heat exchanger (1, 2) and a fan module (3, 4) configured to draw air through the heat exchanger, wherein the fan module comprises: a first fan 32 that is configured to rotate about a fan rotational axis; a second fan 32 that is configured to rotate about a second axis, the second fan disposed downstream of the first fan with respect to the direction of airflow through the fan module, the second axis being approximately common with the fan rotational axis (see Fig 1); a first motor 31b configured to drive the first fan to rotate about the fan rotational axis in a first direction; a second motor 32b configured to drive the second fan to rotate about the second axis in a second direction, where the second direction is opposed to the first direction (see Fig 2).
 	Iwasaki discloses a shroud 4, but does not disclose a first shroud that supports the first motor, the first shroud comprising a first barrel that surrounds the fan rotational axis, a first motor carrier that is disposed inwardly with respect to the first barrel, and a first vane that extends between the first barrel and the first motor carrier; and a second shroud that supports the second motor, the second shroud comprising a second barrel that surrounds the fan rotational axis, a second motor carrier that is disposed inwardly with respect to the second barrel, and a second vane that extends between the second barrel and the second motor carrier, wherein the first motor is supported by the first motor carrier, the second motor is supported by the second motor carrier, the first motor carrier is disposed downstream from the first fan with respect to the direction of air flow through the fan module, the second motor carrier is disposed downstream from the second fan with respect to the direction of air flow through the fan module, the first vane has a first nose that faces the direction of air flow the fan module, and a first tail that is opposed to the first nose, and a first line that extends between the first nose and the first tail is angled at a first angle relative to the fan rotational axis, the second vane has a second nose that faces the direction of air flow through the fan module, and a second tail that is, opposed to the second nose, and a second line that extends between the second nose and the second tail is angled at a second angle relative to the second axis, and the second angle is different than the first angle.
 	Lee discloses a first motor carrier 12 that is disposed inwardly with respect to the first barrel (inside 1a in Fig 2), and a first vane 13 that extends between the first barrel and the first motor carrier 12, the first vane has a first nose (top of 13 in Fig 2) that faces the direction of air flow the fan module, and a first tail that is opposed to the first nose (bottom of 13 in Fig 2), and a first line that extends between the first nose and the first tail (line connecting top and bottom of 13) is angled at a first angle relative to the fan rotational axis (see Fig 2).
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize a motor carrier and vanes as taught by Lee for each motor in the system of Iwasaki to gain the benefit of supporting the motors. 	Yoshida discloses series connected fans (2, 3) having separate shrouds (23, 33) with barrels (231, 331) connected together (see 0019).
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize a separate shroud for each fan as taught by Yoshida in the system of Iwasaki as modified above to gain the benefit of making it easier to repair replace a defective fan.
  	Regarding the limitations “the second angle is different than the first angle”, Yoshida does disclose 34 and 24 having different angles in Fig 9. Lee does not provide any details of the angle of the vanes. 
 	However, in Fig 4b Fujimoto discloses stationary vanes (SW) having different angles after counter rotating blades (W).
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize vanes of different angles as taught by Fujimoto in the system of Iwasaki as modified above to gain the benefit of directing the air from counter rotating impellers in a desired direction.

    PNG
    media_image1.png
    647
    1265
    media_image1.png
    Greyscale


 	Regarding claims 10-12, Iwasaki as modified above by Fujimoto discloses:
 	10. The cooling system of claim 9, wherein the first angle is aligned with air flow discharged from the first fan (see Fig 4b of Fujimoto).
 	11. The cooling system of claim 9, wherein the first angle is a non-zero angle (see Fig 4b of Fujimoto).
 	12. The cooling system of claim 9, wherein the second angle is approximately zero (see the right SW in Fig 4b which is approximately zero in Fig 4b of Fujimoto).
 	Additionally, the angle of a vane is a result effective variable that determines the deflection angle of the airflow directed thereon. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the vanes of Iwasaki as modified above having the features of the orientation of the vanes as detailed in claims 10-12, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
	Regarding claim 13, Iwasaki does not disclose wherein the second line is parallel to the second axis.
 	The angle of a vane is a result effective variable that determines the deflection angle of the airflow directed thereon. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the vanes of Iwasaki as modified above having the features of the orientation of the vanes as detailed in claims 10-12, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
 	14. The cooling system of claim 9, comprising an air guide (42a of Iwasaki) that supports the first shroud and is configured to provide an air flow passage between the first fan and a heat exchanger (see Fig 1 of Iwasaki), and wherein the second shroud is supported on the first shroud (0019 of Yoshida). Additionally, it has been held that the use of a one piece construction instead of a multi piece construction would be merely a matter of obvious engineering choice (see MPEP 2144.04 V. B.) (see also, In re Larson, 144 USPQ 347 (CCPA 1954)).	
 	15. The cooling system of claim 14, wherein the first shroud is integral with the air guide (see Fig 1 of Iwasaki). Additionally, it has been held that the use of a one piece construction instead of a multi piece construction would be merely a matter of obvious engineering choice (see MPEP 2144.04 V. B.) (see also, In re Larson, 144 USPQ 347 (CCPA 1954)).	 
 	16. The cooling system of claim 9, wherein the first vane comprises opposed first air flow surfaces that extend between the first nose and the first tail, and the distance between the respective first air flow surfaces is small relative to a distance between the first nose and the first tail, and the second vane comprises opposed second air flow surfaces that extend between the second nose and the second tail, and the distance between the respective second air flow surfaces is small relative to a distance between the second nose and second tail (see 13 in Fig 2 of Lee).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida US 20070264123 in view of Iwasaki DE 102007022663 A1. 
 	Yoshida does not disclose the limitations of claim 18.
 	Iwasaki discloses wherein the fan module comprises an air guide 42a, and assembling the third subassembly with the air guide (see Fig 1).
	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize an air guide assembled to the fan 3 of Yoshida as taught by Iwasaki to gain the benefit of directing airflow into the fan 3 of Yoshida.
	Regarding claim 19, Yoshida as modified above discloses the method step of assembling the first sub assembly with the second subassembly to provide a third subassembly includes securing the second subassembly to an end of the first shroud (see 0019 of Yoshida).
 	Regarding the limitations the first shroud is integrally formed with an air guide, Iwasaki disclose integration of the air guide with the shroud. Additionally, it has been held that the use of a one piece construction instead of a multi piece construction would be merely a matter of obvious engineering choice (see MPEP 2144.04 V. B.) (see also, In re Larson, 144 USPQ 347 (CCPA 1954)).	

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida US 20070264123 in view of Iwasaki DE 102007022663 A1 in further view of Lee US 20120213650 in further view of Fujimoto WO 2015105202 A1.
 	Regarding claim 20, Yoshida as modified above discloses wherein the first shroud comprises a first barrel 331 that surrounds the fan rotational axis, the first motor carrier 3211 that is disposed inwardly with respect to the first barrel, and first ribs 34 that extend between the first barrel and the first motor carrier; and the second shroud comprises a second barrel 231 that surrounds the fan rotational axis, the second motor carrier 2211 that is disposed inwardly with respect to the second barrel, and second ribs 24 that extend between the second barrel and the second motor carrier. 
 	As shown in Fig 9 of Yoshida, Yoshida discloses ribs 34 and 24 have different angles.
 	However, it is unclear if the ribs meet the limitations of vanes and therefore Yoshida does not disclose wherein each first vane has a first nose that faces the direction of air flow through the fan module, and a first tail that is opposed to the first nose, and a first line that extends between the first nose and the first tail is angled at a first angle relative to the fan rotational axis, each second vane has a second nose that faces the direction of air flow through the fan module, and a second tail that is opposed to the second nose, and a second line that extends between the second nose and the second tail is angled at a second angle relative to the second axis.
 	However, Lee discloses the use of vanes 13. Lee discloses a first motor carrier 12 that is disposed inwardly with respect to the first barrel (inside 1a in Fig 2), and a first vane 13 that extends between the first barrel and the first motor carrier 12, the first vane has a first nose (top of 13 in Fig 2) that faces the direction of air flow the fan module, and a first tail that is opposed to the first nose (bottom of 13 in Fig 2), and a first line that extends between the first nose and the first tail (line connecting top and bottom of 13) is angled at a first angle relative to the fan rotational axis (see Fig 2).
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize vanes as taught by Lee for each motor carrier as a replacement for the ribs of Yoshida to gain the benefit of guiding the airflow and supporting the motors.
 	Regarding the limitations “the second angle is different than the first angle”, Yoshida does disclose 34 and 24 having different angles in Fig 9. Lee does not provide any details of the angle of the vanes. 
 	However, in Fig 4b Fujimoto discloses stationary vanes (SW) having different angles after counter rotating blades (W).
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize vanes of different angles as taught by Fujimoto in the system of Iwasaki as modified above to gain the benefit of directing the air from counter rotating impellers in a desired direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746